UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal quarter ended October 31, 2007 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number001-33502 STONELEIGH PARTNERS ACQUISITION CORP. (Exact name of Registrant as specified in its charter) Delaware 20-3483933 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 20 Marshall Street #104 South Norwalk, CT 06854 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(203) 663-4200 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES[X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non- accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2)Yes[X]No [] On December 13, 2007 there were 34,097,500 shares of Common Stock, par value $0.0001 outstanding. 1 Part I: Financial Information Item 1. Condensed Financial Statements (Unaudited): Condensed Balance Sheets 3 Condensed Statements of Income 4 Condensed Statements of Stockholders’ Equity 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative And Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II. Other Information. 17 Item 1A. Risk Factors 17 Item 6. Exhibits 17 Signatures 18 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) CONDENSED BALANCE SHEETS October 31, 2007 July 31, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 3,145,314 $ 1,035,420 Investments held in Trust (Notes 1 and 3) 221,305,176 221,416,629 Prepaid insurance and other expenses 182,704 213,542 Total current assets 224,633,194 222,665,591 TOTAL ASSETS $ 224,633,194 $ 222,665,591 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ 61,168 $ 38,998 Taxes payable 1,145,014 690,189 Note payable, current portion (Note 7) 108,736 108,736 Total current liabilities 1,314,918 837,923 LONG TERM LIABILITIES Note payable, long term (Note 7) 45,307 72,492 COMMON STOCK SUBJECT TO POSSIBLE CONVERSION (8,351,465 shares at conversion value) (Note 1) 66,903,031 66,427,592 COMMITMENTS (Note 5) - - STOCKHOLDERS' EQUITY (Notes 2, and 6): Preferred stock, $0.0001 par value, 5,000,000 shares authorized, 0 issued and outstanding Common stock, par value $0.0001 per share, 100,000,000 shares authorized, 25,746,035 shares issued and outstanding (excluding 8,351,465 shares subject to conversion) 2,575 2,575 Additional paid-in capital 153,811,381 154,286,820 Earnings accumulated in the development stage 2,555,982 1,038,189 TOTAL STOCKHOLDERS’ EQUITY 156,369,938 155,327,584 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 224,633,194 $ 222,665,591 The accompanying notes should be read in conjunction with the financial statements. 3 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) CONDENSED STATEMENTS OF INCOME For the three For the three From September 9, monthsended monthsended 2005 (inception) October 31, 2007 October 31, 2006 to October 31, 2007 (Unaudited) (Unaudited) (Unaudited) Operating Expenses Formation and administrative costs (Notes 4 and 5) $ 142,144 $ 2,116 $ 284,099 Loss from operations (142,144 ) (2,116 ) (284,099 ) Other income (expense) Interest income (Note 1) 2,806,883 15,402 4,647,764 Interest expense (Note 7) (1,916 ) - (3,193 ) Income before provision for income taxes 2,662,823 13,286 4,360,472 Provision for federal and state income taxes (Note 4) 1,145,030 5,049 1,804,490 Net income for the period $ 1,517,793 $ 8,237 $ 2,555,982 Accretion of Trust Fund relating to common stock subject to possible conversion (475,439 ) - (793,180 ) Net income attributable to common stockholders $ 1,042,354 $ 8,237 $ 1,762,802 Shares outstanding subject to possible conversion 8,351,465 - Net incomeper share subject to possible conversion, basic and diluted $ 0.06 $ - Weighted average number of shares outstanding 25,746,035 6,250,000 Net income per share: Basic and diluted $ 0.04 $ 0.00 The accompanying notes should be read in conjunction with the financial statements. 4 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) CONDENSED STATEMENTS OF STOCKHOLDERS’ EQUITY From September 9, 2005 (inception) to October 31, 2007 (Deficit) Earnings Accumulated in Common stock Additional the Development Shares Amount Paid-In-Capital Stage Total Balance, September 9, 2005 (inception) - $ - $ - $ - $ - Issuance of Common Stock to initial stockholder 100 - 1 - 1 Issuance of 8,150,000 warrants at $0.05 per warrant - - 407,500 - 407,500 Issuance of 4,075,000 Class Z warrants and 4,075,000 Class W warrants with an aggregate value of $407,500 in exchange for the cancellation of 8,150,000 warrants with an aggregate value of $407,500 - Issuance of 700,000 Class Z warrants and 700,000 Class W warrants at $0.05 per warrant - - 70,000 - 70,000 Issuance of 6,925,000 Class Z warrants and 6,925,000 Class W warrants at $0.05 per warrant - - 692,500 - 692,500 Net loss for the period - - - (2,230 ) (2,230 ) Balance, July 31, 2006 100 $ - $ 1,170,001 $ (2,230 ) $ 1,167,771 Issuance of 3,800,000 Class Z warrants and 3,800,000 Class W warrants at $0.05 per warrant - - 380,000 - 380,000 Issuance of common stock to initial stockholders with an aggregate value of $1,550,000 in exchange for the return and cancellation of 15,500,000 Class Z warrants and 15,500,000 Class W warrants with an aggregate value of $1,550,000 6,249,900 625 (625 ) - - Proceeds from sale of underwriter purchase option 100 100 Proceeds from issuance of insider warrants 4,450,000 4,450,000 Sale of 27,847,500 units through public offering net of underwriter discount offering expenses and excluding $66,109,851 of proceeds allocable to 8,351,465 shares of common stock subject to possible conversion 19,496,035 1,950 148,605,085 - 148,607,035 Accretion of trust fund relating to common stock subject to possible conversion (317,741 ) (317.,741 ) Net income for the year - - - 1,040,419 1,040,419 Balance, July 31, 2007 25,746,035 $ 2,575 $ 154,286,820 $ 1,038,189 $ 155,327,584 Accretion of trust fund relating to common stock subject to possible conversion (Unaudited) - - (475,439 ) - (475,439 ) Net income for the period (Unaudited) 1,517,793 1,517,793 Balance, October 31, 2007 (Unaudited) 25,746,035 $ 2,575 $ 153,811,381 $ 2,555,982 $ 156,369,938 The accompanying notes should be read in conjunction with the financial statements 5 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) CONDENSED STATEMENTS OF CASH FLOWS For the three For the three From September 9, months ended months ended 2005 (inception) to October 31, 2007 October 31, 2006 October 31, 2007 (Unaudited) (Unaudited) (Unaudited) OPERATING ACTIVITIES Net income for the period $ 1,517,793 $ 8,237 $ 2,555,982 Decrease (increase) in investments held in trust fund 111,453 - (865,526 ) Adjustments to reconcile net incometo net cash provided by operating activities Changes in: Prepaid insurance and other expenses 30,838 - 16,647 Accrued payable and accrued expenses 22,170 25,843 49,630 Taxes payable 454,825 5,049 1,145,014 Net cash provided by operating activities 2,137,079 39,129 2,901,747 INVESTING ACTIVITIES Purchase of investments held in Trust Fund (2,892,723 ) - (444,749,002 ) Maturities of investments held in Trust Fund 2,892,723 - 224,309,352 Net cash used in investing activities - - (220,439,650 ) FINANCING ACTIVITIES Proceeds from issuance of common stock to initial stockholders - - 1 Proceeds from issuance of insider warrants in private placement - - 4,450,000 Proceeds from issuance of underwriter’s purchase option - - 100 Portion of net proceeds from sale of units through public offering allocated to shares of common stock subject to possible conversion - - 66,109,851 Proceeds from issuance of warrants to security holders - - 1,550,000 Principal payment on notes (27,185 ) - (45,308 ) Payment of deferred registration costs - (23,922 ) (260,594 ) Net proceeds from sale of units through public offering including the proceeds from underwriter over-allotment exercise - - 148,879,167 Net cash provided by financing activities (27,185 ) (23,922 ) 220,683,217 Net increase in cash and cash equivalents 2,109,894 15,207 3,145,314 Cash and cash equivalents Beginning of period 1,035,420 912,426 - End of period $ 3,145,314 $ 927,633 $ 3,145,314 Supplemental disclosure of non-cash financing activities Fair value of underwriter purchase option included in offering costs $ - $ - $ 4,372,000 Accretion relating to common stock subject to possible conversion $ (475,439 ) $ - $ (793,180 ) Financed insurance $ 154,043 $ - $ 199,350 Supplemental disclosure of cash flow information Cash paid for interest $ 1,916 $ - $ 3,193 Cash paid for taxes $ 690,205 $ - $ 695,017 The accompanying notes should be read in conjunction with the financial statements. 6 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 — DISCUSSION OF THE COMPANY’S ACTIVITIES Organization and activities– Stoneleigh Partners Acquisition Corp. (the “Company”) was incorporated in Delaware on September 9, 2005 to serve as a vehicle to effect a merger, capital stock exchange, asset acquisition or other similar business combination with a currently unidentified operating business (a “Target Business”). All activities from inception (September 9, 2005) through October 31, 2007 relate to the Company’s formation and capital raising activities. The Company is considered to be a development stage company and as such the financial statements presented herein are presented in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 7, Accounting and Reporting by Development Stage Enterprises. The registration statement for the Company’s initial public offering (“IPO” or the “Offering”) was declared effective on May 31, 2007. The Company consummated the Offering on June 5, 2007and receivednet proceeds of approximately $197.8 million, which includes approximately $4.45 million from the Insider Warrants sold in a private placement (described in Note 6) and a portion of the proceeds of the sale of the Company’s shares of common stock sold to the Company’sstockholders prior to the Offering(“Initial Stockholders”). On June 12, 2007 the Company consummated the closing of an additional 2,847,500 Units, which were subject to an underwriter over-allotment option, generating additional gross proceeds of $22,780,000. The Company’s management intends to apply substantially all of the net proceeds of the Offering toward consummating a Business Combination. The initial Target Business must have a fair market value equal to at least 80% of the Company’s net assetsat the time of such acquisition. However, there is no assurance that the Company will be able to successfully effect a Business Combination. The Company’s Certificate of Incorporation provides that the Company’s corporate existence will cease in the event it does not consummate a Business Combination by May 31, 2009. If the Company does not effect a Business Combination by May 31, 2009 (the “Target Business Acquisition Period”), the Company will promptly distribute the amount held in trust (the “Trust Account”), which is substantially all of the proceeds from the Offering, including any accrued interest, to its public stockholders. Management agreed that approximately $220.4 million (or approximately$7.95 per Unit) ofthe net proceeds of the Offering, the sale of the Insider Warrants (defined in Note 6) and the sale of common stock to theInitial Stockholderswill be held in the Trust Account and invested in permitted United States government securities and money market funds. The placing of funds in the Trust Account may not protect those funds from third party claims against the Company. Although the Company will seek to have all vendors, prospective acquisition targets or other entities it engages, execute agreements with the Company waiving any right, title, interest or claim of anykind in or toany monies held in theTrustAccount, there is no guarantee that they will execute such agreements.There may be released to the Company from the Trust Account (i) interest income earned on the Trust Account balance to pay any tax obligations of the Company, and(ii)up to an aggregate amount of $3,000,000 in interest earned on the Trust Account to fund expenses related to investigation and selection of a Target Business and the Company’s other working capital requirements. As of October 31, 2007, the Company has transferred $3,690,204 of interest income to its operating account of which $690,205 was used to pay federal and state income taxes (See Note 8). 7 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1 — DISCUSSION OF THE COMPANY’S ACTIVITIES – (CONTINUED) The Company, after signing a definitive agreement for a Business Combination, is obliged to submit such transaction for approval by a majority of the public stockholders of the Company. Stockholders that vote against such proposed Business Combination and exercise their conversion rights are, under certain conditions described below, entitled to convert their shares into a pro-rata distribution from the Trust Account (the “Conversion Right”).The actual per share conversion price will be equal to the amount in the Trust Account (inclusive of any interest thereon), calculated as of two business days prior to the proposed Business Combination, divided by the number of shares sold in the Offering, or approximately $7.95 per share based on the value of the Trust Account as of October 31, 2007.As a result of the Conversion Right, $66,903,031 (including accretion of $793,180) has been classified as common stock subject to possible conversion. The Initial Stockholders have agreed to vote their 6,250,000 founding shares of common stock in accordance with the manner in which the majority of the shares of common stock offered in the Offering are voted by the Company’s public stockholders (“Public Stockholders”) with respect to a Business Combination. In the event that a majority of the outstanding shares of common stock voted by the Public Stockholders vote for the approval of the Business Combination and holders owning 30% or more of the outstanding common stock do not vote against the Business Combination and do not exercise their Conversion Rights, the Business Combination may then be consummated. With respect to a Business Combination which is approved and consummated, any Public Stockholder who voted against the Business Combination may contemporaneously with or prior to such vote exercise their Conversion Right and their common shares would be cancelled and returned to the status of authorized but unissued shares. The per share conversion price will equal the amount in the Trust Account, calculated as of two business days prior to the consummation of the proposed Business Combination, divided by the number of shares of common stock held by Public Stockholders at the consummation of the Offering. Accordingly, Public Stockholders holding less than 30% of the aggregate number of shares owned by all Public Stockholders may convert their shares in the event of a Business Combination. NOTE 2 — OFFERING AND PRIVATE PLACEMENT OF INSIDER WARRANTS In the Offering, effective May 31, 2007 (closed on June 5, 2007), the Company sold to the public 25,000,000 units (the “Units” or a “Unit”) at a price of $8.00 per Unit. Net proceeds from the Offering totaled approximately $193.2 million, which was net of approximately $6.5 million in underwriting fees and other expenses paid at closing. Each unit consists of one share of the Company’s common stock and one warrant (a “Warrant”). The Company sold to HCFB/Brenner Securities LLC (“HCFP” or “Representative”), the Representative of the underwriters in the Offering, a purchase option to purchase up to a total of 1,250,000 additional Units (Note 6). The Company also had granted to the Representative a 45-day option to purchase up to 3,750,000 Units solely to cover over allotments, if any. On June 12, 2007 the Company consummated the closing of an additional 2,847,500 Units which were subject to the underwriter’s over-allotment option generating net proceeds of $22,040,000, which was net of $740,000 in underwriting discount fees. Simultaneously with the Closing of the Offering, the Company sold to certain of the Initial Stockholders 5,975,000 Insider Warrants for an aggregate purchase price of $4,450,000. See discussion in Note 6. 8 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim Financial Statements - The accompanying unaudited condensed financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the Company’s audited financial statements and footnotes thereto for the period from inception (September 9, 2005) to July 31, 2007 included in the Company’s Form 10-K filed on October 10, 2007. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. However, the Company believes that the disclosures are adequate to make the information presented not misleading. The financial statements reflect all adjustments (consisting primarily of normal recurring adjustments) that are, in the opinion of management necessary for a fair presentation of the Company’s financial position and results of operations. The operating results for the three months ended October 31, 2007 and October 31, 2006 and for the period from inception (September 9, 2005) to October 31, 2007 are not necessarily indicative of the results to be expected for any other interim period of any future year. Cash and Cash Equivalents– Included in cash and cash equivalents are deposits with financial institutions as well as short-term money market instruments with original maturities of three months or less when purchased. Investments held in trust- The Company’s restricted investment held in the Trust Fund at October 31, 2007 is invested in a money market fund that purchases U.S. Government Institutional securities. The Company recognized interest income of $2,781,271 and $4,555,731 on the investment held in trust for the three months ended October31, 2007 and for the period from inception (September 9, 2005) to October 31, 2007 respectively, which is included on the accompanying statements of income. Concentration of Credit Risk– Financial instruments that potentially subject the Company to a significant concentration of credit risk consist primarily of cash and cash equivalents and investments held in trust.The Company may maintain deposits in federally insured financial institutions in excess of federally insured limits. However, management believes the Company is not exposed to significant credit risk due to the financial position of the depository institutions in which those deposits are held. Net Income Per Share– Net income per share is computed based on the weighted average number of shares of common stock outstanding. Basic earningsper share excludes dilution and is computed by dividing income available to common stockholders by the weighted average common shares outstanding for the period. In addition to the 100 shares purchased by the Initial Stockholders upon formation, the 6,249,900 shares of the Company’s common stock issued on April 4, 2007 (Note 6) and 19,496,035 shares issued in the Offeringhave beenincluded to the weighted average common shares outstanding for the periods presented. Basic net income per share subject to possible conversion is calculated by dividing accretion of Trust Fund relating to common stock subject to possible conversion by 8,351,465 shares subject to possible conversion.Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. No such securities were outstanding as of October 31, 2007 and since the effect of outstanding warrants to purchase common stock and the underwriters purchase option (“UPO”) is antidilutive, they have been excluded from the Company’s computation of diluted net income per share for the three months ending October 31, 2007. Use of Estimates– The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 9 STONELEIGH PARTNERS ACQUISITION CORP. (a corporation in the development stage) NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 3 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES-(CONTINUED) Income Taxes– Deferred income tax assets and liabilities are computed for differences between the financial statement and tax basis of assets and liabilities that will result in future taxable or deductible amounts and are based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred income tax assets to the amount expected to be realized. As of October 31, 2007 and July 31, 2007 there were no temporary differences and therefore no deferred tax has been established. New Accounting Pronouncements– In July 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48 (“FIN 48”), “Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109.”
